Citation Nr: 1203025	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-47 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for blindness of the right eye.  

2.  Entitlement to service connection for osteoarthritis of the right hip, to include as secondary to a service-connected superficial shrapnel wound to the right posterior iliac crest.

3.  Entitlement to an initial compensable rating for a superficial shrapnel wound to the right posterior iliac crest.

4.  Entitlement to an aid and attendance allowance for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945, with unverified periods of active duty for training (ACDUTRA) with the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he was blinded in the right eye due during training with the U.S. Army Reserve during the summer of 1957 when the fire control radar was activated while he was standing in front of the focal point of the parabolic reflector.  VA treatment records from October 2005 show an impression of blindness possibly caused by "shining into eye."  He also asserts that he began seeking treatment for a right eye disorder immediately after the incident.  Therefore, as the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claim for service connection for blindness of the right eye, such an examination should be accomplished on remand.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also contends that he suffers from osteoarthritis of the right hip that is either caused or aggravated by his service-connected shrapnel wound to the right posterior iliac crest.  The Veteran was provided with a VA orthopedic examination in July 2008, but the examiner did not address the possibility of aggravation.  See 38 C.F.R. § 3.310.  As such, the Veteran should also be scheduled for an additional VA orthopedic examination, as the opinion rendered in July 2008 is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

To date, the Veteran's service with the U.S. Army Reserve has not been verified, and his records from this service have not been obtained.  Accordingly, on remand, the RO/AMC should make arrangements to verify the complete dates and types of any ACDUTRA or INACDUTRA and obtain a complete copy of the Veteran's service personnel and medical records from such service before the Board renders a decision in this case.  38 C.F.R. § 3.159(c)(2).

Additionally, in August 2008, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information, which provided the dates of treatment and addresses for his private medical providers who treated his eye condition, as requested in May 2008 and June 2008.  However, these records have not been requested.  The RO/AMC should make arrangement to obtain these records on remand.  See 38 U.S.C.A. §  5103A(b); 38 C.F.R. § 3.159(c)(1).  

The Veteran should also be notified that he may submit lay statements from individuals that  have (1) first-hand knowledge of his eye injury and/or were informed  of his eye injury at the time that it occurred or (2) first-hand knowledge about the onset and course of his symptoms and/or were informed when those symptoms occurred.  The Veteran should be informed that he may also submit statements regarding these matters on his own behalf.  He should be provided an appropriate amount of time to submit this lay evidence.
  
An effort should also be made to obtain any additional VA treatment records for the Veteran showing treatment for his right eye or right hip, dated since October 2005.  38 U.S.C.A. §  5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Furthermore, in a February 2009 statement, the Veteran asserted that he was having considerable difficulty walking any distance due to his right hip, explained that he did not have the same or similar pain in his left hip, and asked VA to reevaluate the October 2008 rating decision.  This decision denied service connection for osteoarthritis of the right hip and also granted service connection for a superficial shrapnel wound to the right posterior iliac crest.  A noncompensable rating was assigned.  The Veteran's initial January 2008 claim was for service connection for a right hip disability, later clarified to be due to a shrapnel wound.  Read in context of his claim and additional statements, the Veteran's February 2009 statement constitutes Notice of Disagreement (NOD) with not only the RO's denial of service connection, but also the assignment of a noncompensable rating for the Veteran's shrapnel wound.  See Palmer v. Nicholson, 21 Vet. App. 434, 436-37 (2007) (holding that an NOD must express dissatisfaction with an adjudicative determination and need not express a specific desire for appellate review); see also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2010).  

As the RO did not construe the February 2009 statement as an NOD on the noncompensable rating assigned for the Veteran's shrapnel wound, the November 2009 Statement of the Case (SOC) did not address that issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no issuance of an SOC, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Therefore, on remand, the Veteran should be provided with an SOC on the issue of entitlement to an initial compensable rating for a superficial shrapnel wound to the right posterior iliac crest.  Id.

Lastly, the Veteran has also filed a claim seeking an aid and attendance allowance for his spouse.  See 38 C.F.R. § 3.351.  As the Veteran must have a minimum 30 percent disability rating for VA to consider entitlement to an aid and attendance allowance for his spouse, this issue is inextricably intertwined with the issue of entitlement to an initial compensable rating for a superficial shrapnel wound to the right posterior iliac crest.  See 38 U.S.C.A. §  1115.  Hence, adjudication of the issue of entitlement to an aid and attendance allowance for the Veteran's spouse is deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his right eye or right hip, from the VA Medical Center in Gainesville, Florida, dated since October 2005.

2.  Make arrangements to obtain the private treatment records for Riley Hospital and Dr. Adamski, as described in the VA Form 21-4142, Authorization and Consent to Release Information, submitted in August 2008.

3.  Notify the Veteran that he may submit lay statements from individuals that  have (1) first-hand knowledge of his eye injury and/or were informed  of his eye injury at the time that it occurred or (2) first-hand knowledge about the onset and course of his symptoms and/or were informed when those symptoms occurred.  The Veteran should be informed that he may also submit statements regarding these matters on his own behalf.  

4.  Contact the National Personnel Records Center and/or any other indicated agency and verify the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA.  Copies of the Veteran's complete service treatment and personnel records, to include those from any periods of ACDUTRA and INACDUTRA, should also be requested.  

Efforts to verify the Veteran's periods of ACDUTRA and INACDUTRA and/or obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

5.  Thereafter, schedule the Veteran for an appropriate VA examination of the right eye.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that blindness of the right eye is related to any in-service disease, event, or injury, including direct exposure to an operational fire control radar unit focused by a parabolic reflector.  For purposes of this opinion, the examiner should concede the occurrence and manner of this exposure and consider the Veteran's reported history of the development of his right eye blindness.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  The Board requests that an addendum to the July 2008 VA examination report be obtained from the same examiner who conducted the July 2008 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's osteoarthritis of the right hip was either (a) caused by, or (b) aggravated by his service-connected superficial shrapnel wound to the right posterior iliac crest.  The examiner should consider the Veteran's lay statements of record, particularly his assertion that he does not have the same or similar pain in the left hip that he does in the right hip. 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's osteoarthritis of the right hip found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected superficial shrapnel wound to the right posterior iliac crest.

7.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

8.  Send the Veteran a Statement of the Case on the issue of entitlement to an initial compensable rating for a superficial shrapnel wound to the right posterior iliac crest.  The Veteran must be informed that a timely substantive appeal should be filed in order to perfect his appeal on this claim.

9.  Finally, readjudicate the Veteran's claims of entitlement to service connection for blindness of the right eye; entitlement to service connection for osteoarthritis of the right hip, to include as secondary to a service-connected superficial shrapnel wound to the right posterior iliac crest; and entitlement to an aid and attendance allowance for the Veteran's spouse.  If the full benefit sought on appeal is not granted, provide the Veteran and his representative with an SSOC and allow an appropriate time for a response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



